Judgment, Supreme Court, New York County (Arlene R. Silverman, J., at hearing; Bruce Allen, J., at jury trial and sentence), rendered April 20, 2009, convicting defendant of grand larceny in the third degree and two counts of offering a false instrument for filing, and sentencing her to an aggregate term of five years’ probation with 100 hours of community service, unanimously affirmed.
The court properly denied defendant’s motion to suppress statements she made to investigators with the New York City Housing Authority Inspector General’s Office regarding her reporting of income. No Miranda warnings were necessary, because a reasonable innocent person in defendant’s position would not have thought that she was in custody at the time of the interview (see People v Yukl, 25 NY2d 585, 590-592 [1969], cert denied 400 US 851 [1970]). Evidence at the suppression hearing, which included a tape recording of the interview, *410established that defendant appeared at the office in response to a written request and sat in an unlocked room with the investigators, who repeatedly told her she did not have to participate in the interview and was free to leave, and never questioned her in a threatening manner. Moreover, after only 12 minutes, she ended the interview and left the office. Concur— Saxe, J.P., Nardelli, McGuire, Freedman and Abdus-Salaam, JJ.